Subsequent to the announcement by the court of the foregoing opinion and judgment, as reported in 250 P. 469, and before the return of the remittitur to the district court having original jurisdiction of the proceeding, a petition has been filed on behalf of the administrator calling the court's attention to article 11 of a treaty existing between the United States of America and the Kingdom of Greece, which said treaty is contained in 33 U.S. Stats. at Large, part 2, page 2129, and which was in force at the date of the death of the deceased and during the time of the administration of said estate, which article, so far as material here, is as follows: "In the case of the death of any citizen of the United States in Greece, or of a Greek subject in the United States, without having any known heirs or testamentary executors by him appointed, the competent local authorities shall give information of the circumstances to the consular officers of the nation to which the deceased belongs, in order that the necessary information may be immediately forwarded to the parties interested. In all that relates to the administration and settlement of estates, the consular officers of the high contracting parties shall have the same rights and privileges as those accorded in the United States of America and Greece, respectively, to the consular officers of the most favored nation." Accompanying the petition are affidavits of the county clerk of Weber county, and ex officio clerk of the district court having *Page 382 
jurisdiction of this estate, that no notice was given to the vice consul or any one representing the kingdom of Greece, within the jurisdiction of the state of Utah or elsewhere. There is also an affidavit accompanying said petition from the vice consul of the Kingdom of Greece, having jurisdiction over the state of Utah, that he received no notice or information of the death of the intestate as provided in said article 11, and that no notice as therein provided was given by the local officers charged with the duty of giving such notice. The petitioners therefore ask that the order heretofore made and as set out in the above opinion be modified and set aside, and that such order be made and entered as will authorize the district court of Weber county to distribute the remainder of the estate to the heirs of said deceased as the same appear in the petition for distribution filed in that court by the administrator. Accompanying said petition is a stipulation on behalf of the Attorney General of the state of Utah, consenting that the order heretofore made and the judgment entered be modified, and an order made as requested in the petition this day filed herein by the administrator of said estate. It is therefore ordered that the order heretofore made, directing the district court of Weber county to distribute the assets of this estate to the state of Utah for the benefit of the public schools, be and the same is hereby set aside, and said court is directed to distribute the estate to the heirs mentioned in said petition heretofore filed in said district court in said proceeding by the administrator. *Page 383